Citation Nr: 1712360	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  08-38 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for tinnitus.    


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1999 to September 1999 and from January 2004 to April 2005.  The Veteran received the Combat Action Badge for her service.

This case initially came before the Board of Veterans' Appeals (the Board) on appeal from March 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In January 2013, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case was returned to the Board for further appellate action.  Subsequently, the Board again remanded the claim in September 2015.  The case has been returned to the Board for appeal review.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.


FINDING OF FACT

Evidence of record suggests it is at least as likely as not that tinnitus was manifested to a compensable degree within 1 year following separation from service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.304, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim.  All appropriate notice and development has been accomplished in view of the outcome granting the claim.

Service Connection 

In a statement attributed to the Veteran and signed by her representative, the Veteran contends that during combat her ears began to ring and have been ringing since.  Moreover, evidence shows that she gave a history of tinnitus within 1 year following separation from service, during which she was awarded the Combat Action Badge.

The Board will grant service connection if the record indicates the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection on a direct basis, the record must contain:  (1) The existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Additionally, tinnitus is a condition capable of lay observation and diagnosis by the claimant himself or herself. 

In regard to the in-service incurrence of disease or injury, combat veterans may establish service incurrence of a disease or injury through satisfactory lay or other evidence which is consistent with the circumstances, conditions or hardships of service, even in the absence of an official record of such incurrence.  38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304(d).  

Chronic diseases will be granted service connection if manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.309(a) and 3.307(a)(3).  Organic diseases of the nervous system are "chronic" diseases.  38 C.F.R. § 3.309(a).  The United States Court of Appeals for Veterans Claims (Court) has held that tinnitus, where there is evidence of acoustic trauma, is an organic disease of the nervous system for the purposes of 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  

In this case, the Veteran's service treatment records do not reveal complaints or a diagnosis of tinnitus.  However, the Board notes that post-service treatment records for a March 2006 post-traumatic stress disorder program consultation provide an initial "Axis III diagnosis" of this condition, based on the Veteran's own reported history, which was then carried over into later treatment notes.  In addition, as discussed below, the Veteran has produced competent lay statements of her own, which identify symptoms of ringing and buzzing in her ears.  Moreover, when seen in February 2006 she reported buzzing in the ears with a history of intermittent tinnitus of approximately 2 months duration.

The record includes requested opinions from VA examiners that are essentially negative, given that hearing tests in service do not suggest the type of hearing loss or hearing change that would include or cause tinnitus.    Nevertheless, given the decision of the Court in Fountain, the Board concludes that there is a basis upon which to conclude, with resolution of reasonable doubt in the appellant's favor, that the tinnitus was shown to a compensable degree within one year of separation from service.  Given that fact, and indications that she noted some ringing as a result of combat, service connection for tinnitus may be granted.



ORDER

Entitlement to service connection for tinnitus is granted.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals 


Department of Veterans Affairs


